Exhibit 23.1 Consent of Independent Registered Public Accounting Firm We hereby consent to incorporation by reference in the Registration Statements (Form S-8 No. 333-26743, No. 333-61467 and No. 333-166929) of Cenveo, Inc. of our report dated June 29, 2011, relating to the financial statements and supplemental schedules of the Cenveo 401(k) Savings and Retirement Plan, appearing in this Annual Report on Form 11-K of the Cenveo 401(k) Savings and Retirement Plan for the year ended December 31, 2010. /s/ O’Connor Davies Munns & Dobbins, LLP Harrison, New York June 29, 2011
